Citation Nr: 0705303	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-14 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to service connection for fibromyalgia caused by 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with or treated for 
fibromyalgia during service.

2.  The veteran had no foreign/overseas service, and the 
record contains no objective evidence of the veteran's 
exposure to Agent Orange/herbicides.

3.  Fibromyalgia is not a presumptive disorder under the 
provisions of 38 C.F.R. § 3.309(e).

4.  The medical opinion that suggests that there is a 
possibility that the veteran's fibromyalgia could be related 
to herbicide exposure is speculative.


CONCLUSION OF LAW

Fibromyalgia was not incurred during active military service 
nor may it be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1110; 38 C.F.R. §§ 
3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Private medical records a diagnosis of fibromyalgia since 
1999; however, the record contains no diagnosis of or 
treatment for fibromyalgia symptomatology during service.  
Accordingly, service connection for fibromyalgia on a direct 
basis is not warranted.  38 C.F.R. § 3.303.

The veteran claims that he was exposed to Agent Orange during 
service, and contends that his current fibromyalgia disorder 
stems from that exposure.  While he admits that he had no 
foreign/overseas duty, he maintains that he came in contact 
with Agent Orange while unloading military cargo planes.  
Unfortunately, the only evidence of Agent Orange exposure is 
the veteran's uncorroborated claim of said.  Correspondence 
from the service department dated in April 2002 advises that 
there is "no records of exposure to herbicides."  Absent 
any verifiable evidence of exposure to Agent 
Orange/herbicides, the veteran's claim for service connection 
pursuant to 38 C.F.R. § 3.309(e) must be denied.

Even assuming, arguendo, that the veteran was exposed to 
Agent Orange/herbicides during his stateside service, the 
Board notes that fibromyalgia is not a presumptive disorder 
under the provisions of 38 C.F.R. § 3.309(e).  A presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 68 Federal Register 27630-27641 
(May 20, 2003).

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although a 
rheumatologist opines that "there is a possibility that [the 
veteran's] symptoms could be related to exposure to [sic] 
herbicide," this opinion is speculative and is thus of no 
probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (statements favorable to the veteran's claim that do 
little more than suggest a possibility are too speculative to 
establish the required nexus for service connection).  

In December 2002 the veteran's wife submitted her own digest 
of various treatises on dioxin exposure and on Agent Orange.  
In her correspondence she insists that the veteran's symptoms 
stem from Agent Orange poisoning.  However, as stated before, 
the record lacks any objective verifiable evidence of the 
veteran's exposure to Agent Orange/herbicides.  Moreover, 
exposure to Agent Orange cannot be presumed since the veteran 
had no active duty service in Vietnam or any other foreign 
theater.  The Board also notes that while the veteran's wife 
is competent to report as to observed symptomatology, where, 
as here, the determinative issue involves a question of 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(2).  

Based on all of the evidence of record, service connection 
for fibromyalgia is not warranted.  The Board has considered 
the doctrine of reasonable doubt, but for the reasons just 
expounded, finds it to be inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in April 2002 and June 2006 
satisfied the duty to notify provisions.  Private medical 
records have been obtained and made a part of the file.  In 
addition, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Houston, Texas, the 
transcript of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

ORDER

Service connection for fibromyalgia is denied.



____________________________________________
CONSTANCE B.TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


